ATTORNEYGENERAL                       OF    TEXAS
                                                 GREG         ABBOTT




                                                       July l&2006



    The Honorable Geraldine “Tincy” Miller                     Opinion No. GA-0444
    Chair, State Board of Education
    1701 North Congress Avenue                                 Re: Whether funds set aside for textbooks may be
    Austin, Texas 78701-1494                                   used for the purchase of computer hardware and
                                                               other equipment    (RQ-0436-GA)


    Dear Ms. Miller:

           You ask whether funds set aside for public school textbooks may be used for the purchase
    of computer hardware and other equipment, or whether those funds must be used “exclusively or
    predominantly for the purpose of conveying curriculum content to students.“’



c            Section 3 1.021 of the Education Code creates the “state textbook fund.” TEX. EDUC. CODE
    ANN. § 3 1.021 (Vernon 2006). That statute requires the State Board of Education to “annually set
    aside out of the available school fund of the state an amount sufficient for the board, school districts,
    and open-enrollment charter schools to purchase and distribute the necessary textbooks for the use
    of the students of this state for the following school year.” Id. 5 31.021(b). “Textbook” is defined
    as “a book, a system of instructional materials, or a combination of a book and supplementary
    instructional materials that conveys information to the student or otherwise contributes to the
    learning process, or an electronic textbook.” Id. 5 3 1.002(3). An “electronic textbook” is defined
    as “computer software, interactive videodisc, magnetic media, CD-ROM, computer courseware, on-
    line services, an electronic medium, or other means of conveying information to the student or
    otherwise contributing to the learning process through electronic means.” Id 5 31.002(l).

            Neither the definition of “textbook” nor that of “electronic textbook” indicates that a
    textbook or an electronic textbook includes hardware or other equipment.     Indeed, in the same
    section of the statute, the terms “hardware” and “equipment” are included within the definition of
    “technological equipment”:

                           (4) “Technological equipment” means hardware, a device, or
                      equipment necessary for:



                ‘Letter from Honorable Geraldine “Tincy” Miller, Chair, State Board of Education, to Honorable Greg Abbott,
    Attorney General of Texas at 3 (Jan. 21, 2006) (on tile with the Opinion Committee, also available at http://www
    .oag.state.tx.us).
The Honorable Geraldine “Tincy” Miller - Page 2              (GA-0444)




                           (A) instructional use in the classroom, including to
                     gain access to or enhance the use of an electronic textbook;
                     or

                           (B) professional   use by a classroom teacher.

Id 8 3 1.002(4).

         The Texas Supreme Court has held that “it is cardinal law in Texas that a court construes
a statute, ‘first, by looking at the plain and common meaning of the statute’s words.’ If the meaning
of the statutory language is unambiguous, we adopt, with few exceptions, the interpretation
supported by the plain meaning of the provision’s words and terms.” Fitzgerald v. Advanced Spine
Fixation Sys., Inc., 996 S.W.2d 864,865 (Tex. 1999). As the court noted, “‘[wlhen the purpose of
a legislative enactment is obvious from the language of the law itself, there is nothing left to
construction.      In such case it is vain to ask the courts to attempt to liberate an invisible spirit,
supposed to live concealed within the body of the law.“’ Id. at 866 (quoting Dodson v. Bunton, 17
S.W. 507,508 (Tex. 1891)).

        Section 3 1.002 of the Education Code is plain and unambiguous on its face. A “textbook,”
by definition, includes an “electronic textbook.” A textbook does not include computer hardware
and other equipment, because such hardware and other equipment is separately defined as
“technological equipment” in section 3 1.002. TEX. EDUC. CODEANN. 5 3 1.002(l), (3)-(4) ,(Vernon
2006). We conclude that funds set aside for textbooks, including electronic textbooks, must be used
exclusively for the purpose of conveying information, including curriculum content, to students, and
that such funds may not be used for the purchase of hardware or other equipment defined as
“technological equipment.”
    The Honorable Geraldine “Tincy” Miller -, Page 3          (GA-0444)




                                          SUMMARY

                          Funds set aside for textbooks, including electronic textbooks,
                  must be used exclusively for the purpose of conveying information,
                  including curriculum content, to students, and such funds may not be
                  used for the purchase of hardware or other equipment defined as
                  “technological equipment.”




                                                             eneral of Texas



    KENT C. SULLIVAN
    First Assistant Attorney General

    ELLEN L. WITT
    Deputy Attorney General for Legal Counsel

6   NANCY S. FULLER
    Chair, Opinion Committee

    Rick Gilpin
    Assistant Attorney General, Opinion Committee